DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,363,106 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jae Park on 3/15/2022.

The application has been amended as follows: 

, wherein the two rotational axes includes a first rotational axis perpendicular to the operating table and a second rotational axis perpendicular to the first rotational axis.

Claim 2 is cancelled. 

Claim 10:	The stereotactic surgery robot according to claim 1, wherein the rotator comprises: a first rotational driver configured to rotate on the first rotational axis of the two rotational axes while one end of the first rotational driver is connected to the mover; and a second rotational driver configured to rotate on the second rotational axis of the two rotational axes while one end of the second rotational driver is connected to the other end of the first rotational driver and while the surgical instrument is attached to the other end of the second rotational driver.

the first rotational axis of the two rotational axes.

Reasons for Allowance
Claims 1 and 3-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: wherein the two rotational axes includes a first rotational axis perpendicular to the operating table and a second rotational axis perpendicular to the first rotational axis.

The closest prior art found was Kilroy (20150025549). 

As to claim 1, Kilroy discloses: A stereotactic surgery robot (device of figures 4-7) comprising: a rotator (226,206,224,222) configured to have a surgical instrument (instrument is attached at end of 226, see paragraph 0143 and figure 7) that is attachable thereto (see figures 4-7), and configured to rotate the surgical instrument on at least one of two rotational axes (see pins in figure 7 that the rotator can rotate the tool about) according to an entry posture of the surgical instrument (see figure 5); a mover (130, 104, 106 and 120) configured to move the rotator along three linear axial directions perpendicular to each other (144, 142 and axis spanning across the table seen in figure 6) according to a position of a surgical target; and a surgical portion support unit (218,202,220, 204, 114) configured to be connected to the mover (see 
However the rejection would have been improper because no interpretation of Kilroy could be taken wherein the two rotational axes includes a first rotational axis perpendicular to the operating table and a second rotational axis perpendicular to the first rotational axis. The closest interpretation included a rotator 226,206,224,222. This rotator is not structured to rotate the tool around a first rotational axis perpendicular to the operating table and a second rotational axis perpendicular to the first rotational axis. The axis’s are both perpendicular to the table. Furthermore is no evidence that modifying the prior art would produce predictable results or not require a substantial reconstruction and redesign of the elements shown as well as a change in the basic principle under which the construction was designed to operate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771